 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Kroger CompanyandRetail Clerks Union LocalNo. 1583,AFL-CIO. Case 26-CA-5891October 19, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn April 20, 1976, Administrative Law Judge Eu-gene George Goslee issued the attached Decision inthis proceeding. Thereafter, the General Counsel andCharging Party filed exceptions and supportingbriefs, and the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The complaint alleges that Respondent violatedSection 8(a)(1) and (5) of the Act by refusing to fur-nish the Union with requested data relating to thearbitration of a grievance filed by the Union on April7, 1975. The Administrative Law Judge dismissed the8(a)(1) and (5) allegations since he concluded (1) thatthe complaint herein is barred by the Board'sSpiel-bergdoctrine,' and(2)Spielbergaside, the GeneralCounsel failed to prove a violation of the Act inas-much as there was substantial compliance with theUnion's request and inasmuch as all the informationrequested by the Union was available to it by con-tractual right which the Union failed to exercise.Contrary to the Administrative Law Judge, and forthe reasons set forth below, we conclude that thecomplaint herein is not barred by the Board'sSpiel-bergdoctrine and, further, that Respondent failedand refused to furnish information requested by theUnion in violation of Section 8(a)(5) and (1) of theAct.A. FactsOn April 7, 1975,2 the Union filed a grievance al-leging that Respondent's implementation of a new24-hour work schedule at some of its stores and itspay practices thereunder violated provisions of itscollective-bargaining agreementwith the Union.''Spielberg Manufacturing Company,112 NLRB 1080 (1955)2Hereinafter all dates refer to 1975 unless otherwise specified.The dispute was not resolved under the grievanceprocedure of the contract, and was subsequentlyscheduled for arbitration on September 3.On June 18, the Union's attorney, Youngdahl, byletter, requested,inter alia,that Respondent furnishtheUnion with a list of stores where the schedulechange was effected, "including the dates of such1975 change, number of employees affected, etc."Respondent did not reply to the June 18 request. Byletter dated August 21, the Union 'again requestedinformation on the grounds of need to prepare forthe September 3 arbitration hearing. The Union stat-ed it wanted to know the stores and employees af-fected by the pay practices it was grieving and thedates on which such practices for each began. Re-spondent did not furnish any of the information re-quested by the Union either prior to the arbitrationhearing or during the course of those proceedings.The arbitration proceeding occurred on schedule. Asmore fully describedinfra,the Union did complainto the arbitrator that it had not received the informa-tion requested.The arbitrator issued his award on October 27; heaffirmed in part and denied in part the Union's griev-ance and, noting a lack of information, remanded thecase to the parties for the purpose of determiningwhich, if any, employees were entitled to backpay.On November 3, the Union filed the instant charge.On December 10, Respondent furnished the Unionwith a list of three stores which had implemented the24-hour operating plan, the dates on which the planbecame effective, and the names and classificationsof employees there employed who worked throughmidnight into a second calendar day. However,Respondent's labor relations coordinator,MichaelJameson, testified that since March 1975 as many asfive to six of Respondent's stores had implemented24-hour schedules necessitating cross-midnight workschedules.4By letter dated December 16, the Union notifiedRespondent that the information contained in its De-cember 10 letter was insufficientto assess entitlementunder the arbitration award inasmuch as it did notstate the hours worked by each employee,' and the3Respondent's 24-hour work schedule, implemented in March 1975, wasfirst adopted in 3 to 4 of Respondent's 40 stores and was later extended to1or 2 others The 24-hour schedule in some instances required employees towork across midnight into a second calendar day According to the Union,any employee required to work a second shift within the second 24-hourperiod was entitled to premium pay4Jameson further testified that,at the time of the hearing,"probably"four stores were still on 24-hour schedules,that only three stores currentlymaintain such schedules,and that of those three only two had worked on acontinual 24-hour schedule.5Under the terms of the award, any employee who worked inexcess of 8hours on any calendar day was entitled to premium pay for each hourworked in excess of 8. Similarly,any employee who worked in excess of 40hours on 5 calendar days would be entitled to premium pay for hoursworked in excess of 40 hours on the sixth calendar day. Thus, in order to226 NLRB No. 77 THE KROGER COMPANYUnion therefore initiated a second request. Respon-dent denied the December 16 request and suppliedno further information.B. Applicationof SpielbergThe Administrative Law Judge concluded that theBoard'sSpielbergdoctrine bars the complaint hereininasmuch as the proceedings conformed with theBoard's standards of regularity enumerated thereinand since both Respondent and the Union exercisedthe opportunity to present the unfair labor practiceissueat the hearing and to argue the issue in theirbriefs to the arbitrator. The General Counsel andCharging Party contend that deferral to the awardherein is improper inasmuch as the award does notresolve the unfair labor practice issue presented forconsideration by the parties. We find merit in thisposition.A review of the arbitration proceedings revealsthat the award touched only tangentially upon theissueof Respondent's obligation to furnish requesteddata to the Union. Although the Union did protestthe refusal of Respondent to supply the information,nowhere does the arbitrator deal with the issue on itsmerits.Rather, the arbitrator simply acknowledgesthe presence of the issue by noting that the lack ofspecific information as to employees affected anddates involved precluded any determination as toamounts of backpay owing. Accordingly, he remand-ed thecaseto the parties to determine which, if any,employees were entitled to payment in accordancewith the principles set forth in his award.Thus, it is clear that, in lieu of resolving the sub-stantiveissueof Respondent's duty to furnish infor-mation, the arbitrator treated the Union's request forinformation as a matter of compliance with the termsof the award best left for resolution by the parties.We thus conclude that the award herein does notresolve the unfair labor practice issue which theBoard is called upon to decide 6 Accordingly, we donot regard the award as controlling.7computebackpay owing, it was necessary to obtain records of the hoursworked byeach employeein any givenweek in thosestores which adoptedthe 24-houroperating plan.6Moreover,assuming,arguendo,that deferral is appropriate with respectto the Union's informational requests submitted prior to issuance of theaward, in no event is deferralproper with respect torequests made subse-quent thereto,since(1) it is by definitionnot possibleto pass upon theproprietyof requestsmadein futuro,and (2) the arbitrator did not purportto retain jurisdictionfor the ,purpose ofresolving future disputesover re-quests for information.Monsanto ChemicalCompany,130 NLRB 1097 (1961). General Counselsets forth several other grounds insupport ofhis contention that this case isnot a proper onefor deferral under the Board'sSpielbergdoctrine. In viewof our holdingherein,we find it unnecessary to pass onthese contentions.513C. Respondent's Other DefensesTurning to the merits, we find that the evidenceamply establishes that Respondent violated Section8(a)(5) by its failure to furnish the Union with infor-mation necessary to the proper administration of itscollective-bargaining contract and resolution of dis-putes thereunder. Thus, Respondent suppliednoin-formation to the Union prior to arbitration proceed-ings and subsequently furnished the Union with dataneither complete nor otherwise sufficient to de-termine backpay under the award on December 10,some 6 months following the Union's initial request.Indeed, Respondent did not makeanyresponse tothe request until the arbitration hearing, when it forthe first time asserted that the request was burden-some.The Administrative Law Judge concludes, howev-er, that, even assuming Respondent's failure to com-ply with the Union's informational requests, Respon-dent is relieved of its duty to furnish requested datainasmuch as all the information requested by theUnion was available to it by contractual right whichtheUnion failed to exercise.' Thus he finds that,since the necessary data was available to the Unionfrom a review of employee timecard records, andsince section A, article 19, of the parties' collective-bargaining, agreement assures the Union access tosuch records, the Union itself thereby incurred anobligation to request and review such records. Wedisagree.Absent special circumstances, a union's right to in-formation is not defeated merely because the unionmay acquire the needed information through an in-dependent course of investigation.' The union is un-der no obligation to utilize a burdensome procedureof obtaining desired information where the employermay have such information available in a more con-venient form. The union is entitled to an accurateand authoritativestatementof facts which only theemployer is in a position to make.'° It is thus clearthatwhere a request for relevant information' ade-quately informs the employer of the data needed, theemployer either must supply such information or ad-8 The Administrative Law Judge also notes that the Union had recoveredsome of the needed information pursuant to its own course of investigation.However,the fact that the Union has recovered part of the requested infor-mation does not relieve the Employer of its duty to furnish complete infor-mation9American Beef Packers,Inc.,193 NLRB 1117, 1120 (1971). CfBuildingConstructionEmployers Association of Lincoln,Nebraska,185NLRB 34(1970),Robert JWeber and Richard K. Weber d/bla Weber Veneer & Ply-wood Company,161 NLRB 1054, 1056 (1966).10 SH. Kress & Co.,108 NLRB 1615, 1620-21 (1954). Moreover,assum-ing,arguendo,that the Union unknowingly already possessed all of the nec-essary information, Respondent would at least be obligated to notify theUnion that it could furnish no information which the Union did not alreadypossess 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDequately set forth the reasons why it is unable tocomply." Furthermore, we are unable to perceivehow the Union's failure to plead specifically its rightto information under the terms of the contract re-lieves the Respondent of any obligation to respondthereto. The mere fact that-the Union's right to infor-mation under Section 8(a)(5) of the Act may, in addi-tion, be codified under the terms of the parties' col-lective-bargaining agreement does not create anobligation on the part of the Union to plead entitle-ment under the contract when formulating its infor-mational request.Respondent contends that compliance with theUnion's request would be unduly burdensome in thatitwould require the examination and analysis ofthousands of employee timecards in order to furnishthe data requested. We are unclear as to the basis forRespondent's argument. The record evidence indi-cates that a maximum of 5 stores adopted the 24-hour operating plan for varying periods of time dat-ing from March 1, 1975. The information furnishedby Respondent on December 10 indicates that, for 3of the 5 stores which adopted the plan, only 20 em-ployees were-affected by implementation of the newschedule practice.We are thus not persuaded, eventaking two additional locations into account, thatRespondent would be required to examine thousandsof timecards in order to comply with the Union'srequest. Even assuming,arguendo,that such an inves-tigation would be required and, further, that it wouldconstitute an undue burden on Respondent, thatwould, at best, constitute a defense only as to thefailure to comply with that part of the request whichnecessitated a review of employee timecards, andthen only if Respondent so informed the Union." Inany event, the Respondent was not excused from fur-nishing the Union with information pertaining to theremainder of the Union's request and which was inno way burdensome to produce.In sum, we are not persuaded that Respondent wasrelieved of its duty to furnish information either bythe fact that the Union retained independent accessto the information sought or by the Respondent'sunsupported assertion that compliance would be un-duly burdensome. Accordingly, we conclude that Re-spondent violated Section 8(a)(5) of 'the Act by fail-ing to supply the Union with requested informationpertinent to preparation of its grievance for arbitra-tion and to implementation of the arbitrator's award." Cf.M F A Milling Company,170 NLRB 1079, 1097 (1968).J I CaseCompany (Rock Island,Illinois),118 NLRB 520 (1957), enfd 253 F 2d 149(C.A 7, 1958)12Cf.J I. Case Company, supraat 523It does not appear that Respon-dent at any time informedthe Union that employeetimecards constitutedthe only reliable source fromwhich to computethe desired information; nordid Respondent at any timeoffer theUnion access to such recordsThe RemedyHaving found that the Respondent has engaged inunfair labor practices violative of Section 8(a)(5) ofthe Act, we shall order that it cease and desist there-from and take certain affirmative action designed toeffectuate the policies of the Act.Having found that` the Respondent refused theUnion's request for disclosure of data which wassought for the purpose of administering the collec-tive-bargaining agreement and determining compli-ance with the arbitrator's award,. we shall order thatthe Respondent furnish the Union with informationas to schedule changes effected by Respondent's im-plementation of its 24-hour operating plan relevantand necessary to assist the Union in appraising enti-tlement of employees to backpay under the terms ofthe arbitration award.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board- hereby orders that the Respondent,The Kroger Company, Little Rock, Arkansas,its of-ficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with RetailClerks Union Local No. 1583, AFL-CIO, as the ex-clusive bargaining representative of all employees inthe appropriate collective-bargaining unit by failingand refusing to furnish the Union with relevant in-formation as to schedule changes effected by Re-spondent's implementation of its 24-hour operatingplan for use in determining entitlement of unit em-ployees to backpay under the terms of the arbitrationaward.(b) In any like or related manner interfering withthe efforts of the Union to bargain collectively with iton behalf of the employees in the appropriate unit.-2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Furnish Retail Clerks Union Local No. 1583,as exclusive bargaining representative of all employ-ees in the appropriate unit, with the following infor-mation heretofore requested by the Union for its usein administering the collective-bargaining agreementand determining compliance with the terms of thearbitration award: the number of stores which imple-mented Respondent's 24-hour operating plan; thedates on which each store implemented the plan and,where applicable, the dates on which the plan wasterminated; the names of those employees affected;and the schedule worked by each employee for eachweek during which the plan was in effect. THE KROGER COMPANY(b) Post at its stores in the State of Arkansas cop-iesof the attached notice marked "Appendix." 13Copies of said notice, on forms_provided by the Re-gionalDirector for , Region 26, after being dulysigned by a representative of the Respondent, shallbe posted by the Respondent immediately upon re-ceipt thereof,-and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, includingall places where notices to plant employees are cus-tomarily posted. Reasonable steps shall be taken bytheRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.13 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the NationalLaborRelations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor RelationsBoard."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith Retail Clerks Union Local No. 1583, AFL-CIO, as the exclusive representative of our em-ployees in the appropriate unit by failing andrefusing upon request to furnish them with in-formation as to schedule changes effected byimplementation of our 24-hour operating plan,for use in determining entitlement of unit em-ployees to backpay under the terms of an arbi-tration award, issued September 13, 1975.WE WILL NOT in any like or related mannerinterferewith the efforts of the Union to bargaincollectively on behalf of employees in the appro-priate unit.WE WILL furnish Retail Clerks Union LocalNo. 1583, as exclusive bargaining representativeof all employees in the appropriate unit, with thefollowing information for its use in administer-ing the collective-bargaining agreement and de-termining compliance with the terms of the arbi-trationaward: the number of stores whichimplemented our 24-hour operating plan; thedates on which the plan was implemented, and,where applicable, the dates on which the planwas terminated; the names of those employeesaffected; and the schedule worked by each em-515ployee for each week during which the plan wasin effect.THE KROGER COMPANYDECISIONSTATEMENT OF THE CASEEUGENE G. GOSLEE, Administrative Law Judge: This casecame on to be heard before me at North Little Rock, Ar-kansas, on February 5, 1976, upon a complaint 1 issued bytheGeneral Counsel of the National Labor RelationsBoard and an answer filed by The Kroger Company, some-times referred to hereinafter as the Respondent.The issuesraised by the pleadings relate to whether or not the Re-spondent violated Section 8(a)(5) and (1) of the NationalLabor Relations Act, as amended, by refusing to complywith the Charging Union's request for data relating to anarbitration proceeding brought under the terms of a collec-tive-bargaining agreement. Briefs have been received fromtheGeneral Counsel, the Respondent, and the ChargingUnion, and have been duly considered.Upon the entire record in this proceeding, and havingobserved the testimony and demeanor of the witnesses, Ihereby make the following:FINDINGS OF FACT1.PRELIMINARY MATTERS(COMMERCE, JURISDICTION, AND LABOR ORGANIZATION)The complaint alleges, the answer admits, and I find (1)that the Respondent is engaged in the retail sale of grocer-ies from its places of business at Little Rock, Arkansas; (2)that during the 12 months preceding the issuance of thecomplaint it had gross revenues in excess of $500,000 andpurchased products in interstate commerce valued in ex-cess of $50,000; and (3) that the Respondent is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act. The complaint also alleges, the answer admits, andI find that Retail Clerks Union Local No. 1583, AFL-CIO,hereinafter called the Union, is a labor organization withinthe meaning of Section 2(5) of the Act.1The complaint in this proceeding was issued on December 19, 1975,upon a charge filed on November 3, 1975, and duly served on the Respon-dent on that date2By a stipulation limited to authenticity, all parties to this proceedingjointly introduced a large volume of exhibits,reserving, nevertheless in someinstances,objections to the relevancy or materiality of some documents, orportions thereof Because of the volume and length of the exhibits, I re-served ruling pending an opportunity for review Having exercised the op-portunity, I find that many of the documents are neither relevant nor mate-nal to the single issue present in this case. Accordingly,Isustain theRespondent's objection to Joint Exhs J-4 through J-7 and J-9 through J-14I similarly sustain the Charing Union's objection to Joint Exb. J-19 As tothe Charging Union's further objection to Joint Exits. J-20 through J-23, theobjection is sustained to any and all contents of the documents,except thoseportions which reflect that requested data was furnished to the ChargingUnion. To the extent, moreover, that the beef of the Charging Union isdirected to matters outside the scope of the complaint in this case, thecontents of its brief have not been considered 516DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE APPROPRIATE UNIT AND THE UNION'S MAJORITY STATUSThe complaint furtheralleges, the answer admits, and Ifind that since approximately1947 the Unionhas been therecognized exclusive bargaining representative of Respon-dent's employees in the following described unit,and thatthe parties are signatory to a current collective-bargainingagreement:All full-time and part-time employees in the townspresentlycovered by thisAgreement at its executionand in towns where storesmay be operated by theLittle RockDivisionof TheKrogerCo. in thestate ofArkansas,including the Delicatessen Department lo-cated in theEmployer'sstoreatRodney ParhamRoad and BreckenridgeDrive, not already covered byanother contractwithin the jurisdiction of LocalUnion #1583 excludingstore managers,co-managers,meat department employees,guards andsupervisorsas defined in theL.M.R.A.of 1947 as amended.The currentcollective-bargaining agreementbetween theparties covers employeesin about 40retail stores in theState of Arkansas, and the recordrevealsthat the employeecomplement varies from store to storefroma low of 15 toa highof -about 120 employees. The essentialdispute be-tween the parties,which is at issue here in the limitedframework of Respondent's alleged refusal to furnish in-formation,relates to a change in scheduling work hourswhich the Company implemented in March 1975.3 The es-sential nature of the change was the implementation of a24-hourschedule,which wasfirstadopted for 3 or 4 of thetotal of 40 stores, and later extendedto 1 or 2 others. The24-hour schedule had the effect,at least in some instances,that employeesworkedacross midnight into a second cal-endar day,and if a secondshift was undertaken within thesecond 24-hour period,premiumpay would,according tothe Union's contention,be required.On April 7, based in part on a priorarbitrationaward ofMay 16, 1962, the Union's attorney,JamesE. Youngdahl,filed a grievance on groundsthatRespondent's new sched-ulingand paypracticesviolatedsection B of article 9 ofthe collective-bargaining agreement.The dispute was notresolved in the grievance processes and was subsequentlyset down for arbitration at a hearingconductedon Septem-ber 3.In the interim on June18 Youngdahl wrote to the Re-spondentwithrespect to the selection of an arbitrator, andlisted the damages soughtby the Unionfor Respondent'salleged breach of contract.In the letterYoungdahl alsorequestedthat the Companyfurnishhim witha list of thestores where the schedule change was effected,the dates ofthe 1975change, and the number of employees affected.In histestimony Youngdahlwas unsure whether the re-quest forinformation of June 18 was repeated between thatdate and August21, and in thecomplete absence of anyaffirmative evidence, I find thatthe request was not repeat-ed. In any event,the Respondentdid not reply to the June18 request,and onAugust 21 Youngdahlsent a secondletter to the Respondent repeating the request on grounds3All dates hereinafter are in 1975,unless specified to the contraryof needto preparefor the September 3 arbitration hearing.The recordis clearthat up tothe timeof the arbitrationhearing the Respondent made no writtenreply to theUnion's requests.Youngdahltestified that on at least sixdifferent occasionshe orally repeatedhis request to Re-spondent's attorney,JamesMcHaney,but there is no spe-cificityof the datesof theoral requests,the nature of therequests,or Respondent's reply.On September2, the daybefore thearbitration hearing,Youngdahlmet with Mc-Haney andagain requested the information.I am unableto ascertain fromthe record, however,whether McHaneyprovided,some,though notall,of the requested informa-tion at that time, or whetheritwasprovidedat the arbitra-tion hearing on the followingday. The recordis clear, nev-ertheless, that notwithstandingRespondent's request for apostponement, the Unionchose to proceed with the arbi-tration, even thoughitnow complainsthatit lacked suffi-cient datato prepare for thehearing orto adequately pre-sent its case.It is clear fromthe record testimony, the briefs to thearbitrator,and thearbitrator'sdecision,that the issue ofRespondent's failureto provideinformation was an issuein the arbitration hearing, andthat bothparties agreed thatthisissue, as well as the other issues generatedby the griev-ance,wasproperly before the arbitratorfor a final andbindingdetermination.In statingthe Union's contentionsin his award, the arbitratorincluded the following:5.The Company violated Article1, Section A, andArticle 8 byfailingto supply to the Unionrelevantfacts requestedby it during theprocessing of thescheduling-overtime grievance.The recordalso reflectsthat the Union hadsome rele-vantinformation concerning the grieved-of schedulechange which it presented as documentary evidence at thearbitrationhearing.Work scheduleswere introduced at thearbitrationhearing forthe threestores which had imple-mented the schedule changeup to thedateof thearbitra-tion hearing, andthe Unionalso presented the names of atotalof 36 employeesat these three stores whose pay hadbeen affectedby theschedule change for certain specifiedweeks.However, the Uniondid not submit evidence indi-catingwhetheror not the named employees were full-timeor part-time,or evidence for what hours the employeesshould be compensated.In the sum result,the arbitratoraffirmed the results ofthe 1962arbitration award in part,and deniedit in part. However,because the Union failed toproduce evidencebeyond thenames of the employees af-fected bythe,schedule change, thearbitratorfound that hecould not specify what payments, if any,were due the em-ployees, and, accordingly,he remanded that portion of thecaseto theparties to determine the monetaryback pay-ment.The arbitrator's awardwas issuedon October 27, and onNovember 3 the Unionfiled the charge in the instant case.Thiswas followedby anexchange of correspondence, par-ticularlybetween the Regional Office and the Respondent,withrespect to the information requestedby the Unionand its availability. On December10, as a result of discus-sions and the exchange of correspondence,the Respondentfurnishedthe Union witha list of three stores where work THE KROGER COMPANY517schedules were changed by the implementation of the 24-hour operating plan, and the dates on which the changebecame effective. In addition, Respondent gave the Unionthe names and classifications of employees at the threestoreswho worked through midnightinto a second calen-dar day. On December 16, the Union advised the Respon-dent that the information provided was not satisfactorybecause it was insufficient to allow the Union to computethe remedy for the contract violation found by the arbitra-tor.As a condition of withdrawing the charge the Uniondemanded that the Respondent furnish additional infor-mation with respect to the schedules worked by the em-ployees named in the December 10 letter, including theemployee's day off, and the weeks involved in the assign-ment of across-midnight schedules.It is the contention of the General Counsel and theUnion that information requested by the Union was essen-tial to both the arbitration process and to the Union's needto interpret the arbitrator's award and effectuate the reme-dy. The Respondent contends, to the contrary, - that be-cause the Union proceeded to arbitration on the issue ofthe requested information, the charge here is barred by theBoard'sSpielbergdoctrine.' Apart fromSpielberg,the Re-spondent argues that the complaint should be dismissedbecause it has provided the Union with as much informa-tion as is available, that the Union had access to the otherinformation it is now requesting, and that the Respondentwas notobligated to perform the Union's work in comput-ing data alleged to be necessary to interpret and apply thearbitrator's award. For reasons related below, I find meritin Respondent's contentions.It is clear from the record that the Union proceeded toarbitration with knowledge that the Respondent had notcomplied with its request for information which it nowcontends was essential to both the presentation of its casebefore the arbitrator and the interpretation and applicationof the award. The Union filed the grievance on April 7,and in mid-May demanded arbitration. It was not untilJune 18, however, that the Union initiated its first requestfor information.Whenthe Respondent did not respond tothe initial request, the Union waited until August 21, lessthan 2 weeks before the scheduled arbitration, to repeat itsrequest. Although the Union now contends that the Com-pany failed to comply, it chose not to seek a postponementand to proceed with the arbitration schedule.The record is similarly clear that the issue of Respon-dent's obligation to furnish the information requested wasbefore the arbitrator by agreement of the Union and theRespondent, and the Union exercised the opportunity topresent the issue at the hearing and argue the issue in itsbrief to the arbitrator. If the arbitrator failed to decide thisissue in the Union's favor, and if his award is less than amodel of clarity on the issue of the schedule change and itsimpact, the Union cannot now complain that the right re-sult was prevented by Respondent's sins of omission. Thisfinding is the more apparent because, as found below, theUnion had access by contractual right to all of the infor-mation necessary to present its case and achieve a mean-ingful remedy.4 Spielberg Manufacturing Co,112 NLRB 1080 (1955).The Board is not bound, as a matter of law, by an arbi-tration award. Where, however, all parties acquiesce in thearbitration proceeding, the proceedings appear to havebeen fair and regular, and the arbitrator's decision is notclearly repugnant to the purposes and policies of the Act,the Board will, recognize the arbitrator's award as a meansto accomplish the voluntary settlement of labor disputes.'These conditions have been met in the instant case. TheUnion raised the issue of Respondent's failure to supplyinformation and acquiesced in the decision to submit thisissue to the arbitrator. The arbitration proceeding appearsto have been fair and regular, and it cannot be said that thearbitrator's decision is repugnant to the purposes and poli-cies of the Act. Moreover, the issues presented to the arbi-trator by agreement of the parties are clearly issues of con-tract interpretation and are appropriate for resolution byresort to the contractually agreed-upon grievance and arbi-tration provisions .6Assumingarguendo,however, that the rule ofSpielbergand later cases should not be applied here, I also find meritin Respondent's contention that the General Counsel hasnot proved any violation of the Act. It is apparent that theUnion had some of the desired information in its posses-sion at the time of the arbitration, including the stores af-fected by the schedule change and the names of the em-ployees affected.On December 10, the Respondentfurnished the Union with a list of three stores, the dates theschedule changes were instituted, as well as the names andclassifications of employees' who worked shifts across cal-endar days. This is essentially the same information theUnion possessed when it proceeded to arbitration on Sep-tember 3.What the General Counsel and the Union contend, nev-ertheless, is that the information obtained by the Unionthrough its own resources, or as provided for by the Re-spondent, is not sufficient to interpret the arbitrator'saward or to effectuate a complete remedy. At no time dur-ing the course of this proceeding was the General Counselor the Union very specific about what information wasdesired. According to Youngdahl's testimony he verbalizedat the arbitration hearing the Union's need for the storesaffected by the schedule changes, the names of the employ-ees, the hours they worked, and when the schedule changestarted and stopped. It is clear that the Union possessedsome of this information, and as best as I can detect thecomplaint is now that the information obtained is inade-quate to interpret the arbitrator's award and to frame aremedy. More particularly the Union now contends that itneeds more in-depth data to show specifically what hoursthe employees worked, the days off scheduled for each em-ployee, and whether the employees affected worked a full40-hour week in each of the weeks while the schedulechange was in effect. What the record reflects is that thisinformation, plus all the information requested by theUnion, was available to it by contractual right, which theUnion failed to exercise. Some of the information couldhave been obtained from the weekly work schedule posted5Sptelberg, supraat 1081-82.6AtlanticRichfield Company,199 NLRB 1224 (1972);Malrite ofWiscon-sin, Inc,198 NLRB 241 (1972) 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDin each store, and all of the information could have beenobtained from the employees' timecards.Section C of article 7 of the collective-bargaining agree-ment between the parties requires Respondent to postweekly work schedules in each store where the agreement,isapplicable. In addition, the collective-bargaining agree-ment contains a clause on "Time Cards," which providesas follows in section A of article 19:Employees will be responsible for signing in orpunching, their own time cards and will be paid inaccordance with time records on such cards,When requested to do so, the Employer shall makesuch records available at a reasonable time to an au-thorized representative of the Union for examination.Insofar as the weekly work schedules are concerned, therecord reveals that the Union had access to data by reasonthat its stewards and business agents have access under thebargaining agreement to the premises of each store. It isuncontroverted, on the other hand, that the Respondentdoes not maintain a record of the weekly work schedules,and that its computerized pay system is not programmed toreturn the information requested by the Union.-In its entirety, the information the Union alleges wasnecessary' to process the grievance and arbitration, andnecessary to interpret and apply the arbitrator's award, wasavailable from the employees' timecards. As stated above,the Union has the contractual-right, upon request, to re-quire the Respondent to produce the timecards for exami-nation. The Union never made,any such request, and I amunimpressed with the argument of the General Counseland the Union that Respondent's defense is foreclosed byevidence that the Company failed to volunteer to producethe timecards. The Union must be presumed to know thecontents of its own collective-bargaining agreement, and itsfailure to implement section A of article 19 of the contractrequires the mference that (1) the information It requestedwas not really required for collective-bargaining purposes;or (2) that the Union's request was not for information anddata, but rather for a computation resulting from a reviewof the data.From the record as a whole it is clear that a review, of thetimecards would have produced the information and datathe Union now insists was essential to the processing of thegrievance and the implementation of the arbitrator'saward. It is equally clear that a- review of the timecards wasa major undertaking, which the Union insisted was an obli-gation of the Respondent. The employer has an obligationunder Section 8(a)(5) of the Act to furnish relevant infor-mation requested by the employees' representative, but-theobligation does not entail compliance with the bargainingagent's demand for computation or analysis of the data. Asthe Board has held:But it does not follow that the union is,entitled to suchinformation in the- exact form or on the exact termsrequested. "It is-sufficient if the information is madeavailable in a manner, not so burdensome or time-con-suming as to impede, the process of bargaining." 7"Good-faith bargaining requires only that such infor-mation be made available at a reasonable time and ina reasonable place and with an opportunity for theUnion to make a copy of such information if it sodesires." 8In -summary I find and conclude that the complaint inthis proceeding is barred by the Board'sSpielbergdoctrine.I further find and conclude,Spielbergto the contrary not-withstanding,- that on the merits, the General Counsel hasfailed to prove that the Respondent violated Section 8(a)(5)and (1) of the Act.CONCLUSIONS OF LAW1.The Respondent,- The Kroger Company, is an ',em-ployer engaged in commerce within the meaning of Section-2(6) and (7) of the Act.2.The Union, Retail Clerks Union Local No. 11583,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.The General Counsel has not proved that the Respon-dent violated the National Labor Relations Act in any re-spect.[Recommended Order for dismissal omitted from publi-cation.]7CitingThe Cincinnati Steel Castings,Company,86 NLRB 592,593 (1949).8United Aircraft Corporation(Pratt and Whitney Division),192 NLRB 382,389 (1971), enfdsub nom Machinists v United Aircraft Corporation,534F.2d 422 (C A 2, 1975),citingLasko Metal Products,Inc,148 NLRB 976,979 (1964)